                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA, INC.,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 5:18-cv-01076

GREENBRIER HOTEL CORPORATION and
OLD WHITE CHARITIES, INC.,

                               Defendants.


                                             ORDER

        The Court has reviewed the Joint Motion for Temporary Stay (Document 17), wherein the

litigants move for a six month stay of further proceedings, including the deadlines set forth in the

Scheduling Order (Document 11), because the parties have engaged in discussions and

negotiations that may resolve the claims asserted in this action without the need for further

litigation.

        After careful consideration and finding that attempting to settle a case does not constitute

good cause to modify the Scheduling Order, the Court ORDERS that the Joint Motion for

Temporary Stay (Document 17) be DENIED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                              ENTER:      March 22, 2019
